By the Court,

Cole, J.
We do not think there was such an abuse of discretion on the part of the circuit court in granting a new trial in this case, as would authorize this court to reverse that order. It is true, the question 'before the jury was, whether the sale of the goods in controversy by Solomon & Somlander to the appellant was fraudulent and void as to their creditors, and this question of fact it was the peculiar province of the jury to determine. In the present case a great amount of testimony was introduced on that point, from which the jury were led to the conclusion that the sale was valid. The circuit court, being dissatisfied with the result, set the verdict aside, and ordered a new trial. The circuit courts have an undoubted right, and it is their duty, to grant new *499trials where the verdict of a jury is manifestly against the weight of testimony and the clear justice of the case. In passing upon applications for new trials the law requires the circuit court to exercise an enlightened judgment and sound legal discretion. When this is done, this court will not interfere, as we have repeatedly decided. We deem it unnecessary to go through the testimony in this case and disclose whether, in our opinion, it preponderates in favor of the verdict or not. To say the least, the evidence upon the question of fraud is quite conflicting, and the judge who tried the cause, and saw the witnesses upon the stand, and their manner of testifying, might have conscientiously believed that the verdict was against the justice of the case, and that a proper regard for the rights of the parties required that there should be a new trial.
The order of the circuit court granting a new trial is therefore affirmed.